Exhibit 10.3

RESTRICTED STOCK AGREEMENT

NABORS INDUSTRIES, INC.

This Restricted Stock Grant (“Restricted Stock Grant”) that is effective the
    day of             , 2012 is between Nabors Industries, Inc. (“NII”), acting
on behalf of Nabors Industries Ltd. (“NIL” or the “Company”) and at the request
of a subsidiary of NIL (the “Subsidiary”), and «NAME» (“Grantee”), an employee
of Subsidiary,

Upon the Date of Grant, the fair market value of a share of Common Stock of NIL
was             .

RECITALS

Under the Nabors Industries, Inc. 2003 Employee Stock Plan (“2003 Plan”), the
Compensation Committee of the Board of Directors (the “Committee”) has
determined the form of this Restricted Stock Grant and selected the Grantee, an
Eligible Person, to receive this Restricted Stock Grant and the shares of Common
Stock that are subject hereto. The applicable terms of the 2003 Plan are
incorporated in this Restricted Stock Grant by reference, including the
definition of terms contained in the 2003 Plan.

RESTRICTED STOCK GRANT

In accordance with the terms of the 2003 Plan, the Committee has made this
Restricted Stock Grant and concurrently has issued or transferred to the Grantee
shares of Common Stock upon the following terms and conditions:

SECTION 1. Number of Shares. The number of shares of Common Stock awarded under
this Restricted Stock Grant is                     (the “Award”).

SECTION 2. Rights of the Grantee as Shareholder. The Grantee, as the owner of
the shares of Common Stock issued or transferred pursuant to this Restricted
Stock Grant, is entitled to all the rights of a shareholder of NIL, including
the right to vote, the right to receive dividends payable either in stock or in
cash, and the right to receive shares in any recapitalization of the Company,
subject, however, to the restrictions stated in this Restricted Stock Grant. If
the Grantee receives any additional shares by reason of being the holder of the
shares of Common Stock issued or transferred under this Restricted Stock Grant
or of the additional shares previously distributed to the Grantee, all of the
additional shares shall be subject to the provisions of this Restricted Stock
Grant. Initially, the shares of Common Stock will be held in an account
maintained with the processor under the 2003 Plan (the “Account”). At the
discretion of NIL, NIL may provide the Grantee with a certificate for the
shares, which would bear a legend as described in Section 6.

SECTION 3. Restriction Period. The period of restriction (“Restriction Period”)
for the shares of Common Stock issued under this Restricted Stock Grant shall
commence on the Date of Grant and shall expire in four equal annual installments
beginning on the first calendar year anniversary hereof (i.e., the award will
vest 25% per year). In addition, the Restriction Period shall expire earlier as
to all shares of Common Stock issued under this Restricted Stock Grant upon the
earlier of (i) the date of death of the Grantee, or (ii) the date of qualifying
disability of the Grantee.

 

1



--------------------------------------------------------------------------------

SECTION 4. Terms and Conditions. The Award is subject to the following terms and
conditions:

 

  a. If Grantee ceases for any reason to be an employee of the Subsidiary (or an
employee of any other subsidiary of NIL) any unvested portion of this Award
shall be forfeited, the Grantee will assign, transfer, and deliver the
certificates or any other evidence of ownership of such shares to NIL or the
Subsidiary, all interest of the Grantee in such shares shall terminate, and
Grantee shall cease to be a shareholder with respect to such shares.

 

  b. During the Restriction Period, the Grantee must not, voluntarily or
involuntarily, sell, assign, transfer, pledge, or otherwise dispose of any
unvested portion of the Award. Any attempted sale, assignment, transfer, pledge
or other disposition of any unvested portion of the Award whether voluntary or
involuntary, shall be ineffective and NIL (i) shall not be required to transfer
the shares, (ii) may impound any certificates for the shares or otherwise
restrict Grantee’s account and (iii) hold the certificates until the expiration
of the Restriction Period.

 

  c. If the Board of Directors of NIL or any committee of the Board of
Directors, prior to or following the date Grantee ceases for any reason
whatsoever to be an employee of the Subsidiary (or any other subsidiary of NIL),
and after full consideration of the facts, find by majority vote that Grantee
has engaged in fraud, embezzlement, theft, commission of a felony, dishonesty,
or any other conduct inimical to NII, NIL or Subsidiary, Grantee shall forfeit
this entire Award, whether or not vested and shall return to the Company any
proceeds from the sale of shares granted hereunder during the period following
(x) the date the inimical conduct first occurred or (y) one (1) year prior to
the date of termination, whichever is earlier. The decision of the Board of
Directors of NIL or such committee shall be final.

 

  d. During the term of employment and for a period of one (1) year following
the termination of employment with the Subsidiary (or any other subsidiary of
NIL), Grantee agrees that he or she will not (i) individually or on behalf of
his or her employer or any other person or entity, directly or indirectly,
solicit, divert, or recruit any employee of NIL, NII, Subsidiary or affiliated
companies, or induce any employee of NIL, NII, Subsidiary or affiliated
companies, to terminate his or her employment, or (ii) directly or indirectly,
as an employee, principal, agent, trustee or otherwise, engage in any business
through a corporation, partnership or other entity that competes directly with
any business that is conducted by NIL, NII, Subsidiary or affiliated companies
and that (x) Grantee was directly or indirectly engaged in on behalf of NIL,
NII, Subsidiary or any affiliated company or (y) Grantee obtained confidential
information regarding during the course of his or her employment. Without
limiting the remedies to which NIL, NII, Subsidiary or any affiliated company
may be entitled, if the Board of Directors of NIL or any committee of the Board
of Directors, prior to or following the date Grantee ceases, for any reason
whatsoever, to be an employee of the Subsidiary (or any other subsidiary of NIL)
and after full consideration of the facts, find by majority vote that Grantee
has engaged in any of the activities mentioned in (i) or (ii) above, Grantee
shall forfeit any unvested portion of the Award. The decision of the Board of
Directors of NIL or any committee of the Board of Directors shall be final.

 

  e. Nothing in this Restricted Stock Grant shall confer on any individual any
right to continue in the employ of the Subsidiary or to interfere in any way
with the right of the Subsidiary to terminate the Grantee’s employment at any
time.

 

2



--------------------------------------------------------------------------------

  f. This Restricted Stock Grant is subject to, and the Subsidiary and the
Grantee agree to be bound by, all the terms and conditions of the 2003 Plan
under which this Restricted Stock Grant was granted, as the same may have been
amended from time to time in accordance with its terms. Pursuant to said 2003
Plan, the Board of Directors of NIL or its Committee established for such
purposes is vested with conclusive authority to interpret and construe the 2003
Plan and this Agreement, and is authorized to adopt rules and regulations for
carrying out the 2003 Plan. A copy of the 2003 Plan in its present form is
available to inspection during business hours by the Grantee or other persons
entitled to exercise this Restricted Stock Grant at NII’s principal office.

For purposes of this Restricted Stock Grant, NIL will determine when employment
terminates. A Grantee’s employment will not be deemed to have terminated if the
Grantee goes on military leave, medical leave or other bona fide leave of
absence, if the leave was approved by NIL or any of its Subsidiaries in writing
and if continued crediting of employment is required by applicable law, the
Company’s policies or the terms of Grantee’s leave; provided that vesting dates
may be adjusted in accordance with NIL’s policies or the terms of Grantee’s
leave.

SECTION 5. Lapse of Restrictions. At the end of the Restriction Period, if the
condition specified in Section 4.a has been satisfied during the Restriction
Period, all restrictions shall terminate on the related shares, and the Grantee
shall be entitled to transfer the shares from the Account or receive
certificates without the legend prescribed in Section 6. However, in the event
of an attempted violation of the condition specified in Section 4.b, NIL shall
be entitled to delay transfers or withhold delivery of any of the certificates
if, and for so long as, in the judgment of NIL’s counsel, NIL would incur a risk
of liability to any party to whom such shares were purported to be sold,
transferred, pledged or otherwise disposed.

SECTION 6. Legend on Certificates. Any certificate evidencing ownership of
shares of Common Stock issued or transferred pursuant to this Restricted Stock
Grant that is delivered during the Restriction Period shall bear the following
legend on the back side of the certificate:

These shares have been issued or transferred subject to a Restricted Stock Grant
and are subject to substantial restrictions, including but not limited to, a
prohibition against transfer, either voluntary or involuntary, and a provision
requiring transfer of these shares to Nabors Industries Ltd. (“NIL”) without any
payment in the event of termination of the employment of the registered owner,
all as more particularly set forth in a Restricted Stock Grant, a copy of which
is on file with Nabors Corporate Services, Inc.

At the discretion of NIL, NIL may hold the shares of Common Stock issued or
transferred pursuant to this Restricted Stock Grant in an Account as described
in Section 2, otherwise hold them in escrow during the Restriction Period, or
issue a certificate to the Grantee bearing the legend set forth above.

SECTION 7. Specific Performance of the Grantee’s Covenants. By accepting this
Restricted Stock Grant and the issuance and delivery of the shares of Common
Stock pursuant to this Restricted Stock Grant, the Grantee acknowledges that NIL
does not have an adequate remedy in damages for the breach by the Grantee of the
conditions and covenants set forth in this Restricted Stock Grant and agrees
that NIL is entitled to and may obtain an order or a decree of specific
performance against the Grantee issued by any court having jurisdiction.

 

3



--------------------------------------------------------------------------------

SECTION 8. Employment with NIL. Nothing in this Restricted Stock Grant or in the
2003 Plan shall confer upon the Grantee the right to continued employment with
NIL or any of its subsidiaries.

SECTION 9. Section 83(b) Election. If the Grantee makes an election pursuant to
Section 83(b) of the Internal Revenue Code, the Grantee shall promptly (but in
no event after thirty (30) days from grant) file a copy of such election with
NIL, and cash payment for taxes shall be made at the time of such election.

SECTION 10. Withholding Tax. Before NIL removes restrictions on transfer from
the Account or delivers a certificate for shares of Common Stock issued or
transferred pursuant to this Restricted Stock Grant that bears no legend or
otherwise delivering shares free from restriction, the Grantee shall be required
to pay to NIL (or to the Subsidiary, if so designated by NII or NIL) the amount
of federal, state or local taxes, if any, required by law to be withheld
(“Withholding Obligation”). Subject to any subsequent Committee determination,
NIL will withhold the number of shares required to satisfy any Withholding
Obligation, and provide to Grantee a net balance of shares (“Net Shares”) unless
NIL receives notice not less than five (5) days before any Withholding
Obligation arises that Grantee intends to deliver funds necessary to satisfy the
Withholding Obligation in such manner as NIL may establish or permit.
Notwithstanding any such notice, if Grantee has not delivered funds within
fifteen (15) days of after the Withholding Obligation arises, NIL may elect to
deliver Net Shares. By accepting this award, Grantee agrees that NIL or any of
its affiliates may withhold (at its option) cash for the amount of any
withholding required with respect to fractional shares.

SECTION 11. Notices and Payments. Any notice to be given by the Grantee under
this Restricted Stock Grant shall be in writing and shall be deemed to have been
given only upon receipt by the Stock Plan Administrator of Nabors Corporate
Services, Inc. at the offices of Nabors Corporate Services, Inc. in Houston,
Texas, or at such address as may be communicated in writing to the Grantee from
time to time. Any notice or communication by NIL, NII, or the Subsidiary to the
Grantee under this Restricted Stock Grant shall be in writing and shall be
deemed to have been given if sent to the Grantee’s e-mail address maintained by
the Company or any of its subsidiaries, made through the employee portal
maintained by the Company or any of its subsidiaries, or if mailed or delivered
to the Grantee at the address listed in the records of NIL or at such address as
specified in writing to NIL by the Grantee.

SECTION 12. Waiver. The waiver by NIL of any provision of this Restricted Stock
Grant shall not operate as, or be construed to be, a waiver of the same or any
other provision of this Restricted Stock Grant at any subsequent time for any
other purpose.

SECTION 13. Termination or Modification of Restricted Stock Grant. This
Restricted Stock Grant shall be irrevocable except that NIL shall have the right
to revoke this Restricted Stock Grant at any time during the Restriction Period
if it is contrary to law or modify this Restricted Stock Grant to bring it into
compliance with any valid and mandatory law or government regulation. Upon
request in writing by NIL, the Grantee will tender any certificates for
amendment of the legend or for change in the number of shares of Common Stock
issued or transferred as NIL deems necessary in light of the amendment of this
Restricted Stock Grant. In the event of revocation of this Restricted Stock
Grant pursuant to the foregoing, NIL may give notice to the Grantee that the
shares of Common Stock are to be assigned, transferred and delivered to NIL as
though the Grantee’s employment with NIL terminated on the date of the notice.

 

4



--------------------------------------------------------------------------------

SECTION 14. Governing Law & Severability. The Plan and all rights and
obligations thereunder shall be construed in accordance with and governed by the
laws of the State of Delaware. If any provision of this Agreement should be held
invalid, the remainder of this Agreement shall be enforced to the greatest
extent permitted by applicable law, it being the intent of the parties that
invalid or unenforceable provisions are severable.

SECTION 15. Entire Agreement. This Agreement, together with the Plan, contains
the entire agreement between the parties with respect to the subject matter and
supersedes any and all prior understandings, agreements or correspondence
between the parties.

SECTION 16. Dispute. Any dispute, controversy or claim arising out of, or
relating to, this Agreement or the breach, termination or invalidity thereof,
shall be settled by arbitration before a single arbitrator in accordance with
the rules of the American Arbitration Association. The place of arbitration
shall be at Houston, Texas. Nothing herein shall preclude either party from
seeking injunctive relief or other provisional remedy in aid of arbitration or
arbitration panel in case of any such breach, without limiting any other relief
to which such party may be entitled at law or equity or under this Agreement by
the Subsidiary. The losing party shall bear all the costs of any proceeding
including reasonable attorney fees.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

NABORS INDUSTRIES, INC. By:  

 

GRANTEE

 

«NAME»

 

5